IN THE COURT OF APPEALS OF TENNESSEE
               AT JACKSON FEBRUARY 1999 SESSION



                                                 FILED
LISA AUSTIN,                )                     March 05, 1999
                            )   SHELBY JUVENILE
     Plaintiff/Appellant        )             Cecil Crowson, Jr.
                                                 Appe llate Court C lerk
                            )
v.                          )   Appeal No. 02A01-9807-JV-00176
                            )
GREGORY GRAFLUND,           )
                            )
     Defendant/Appellee     )




     APPEAL FROM THE JUVENILE COURT OF SHELBY COUNTY
                        AT MEMPHIS
        THE HONORABLE A.V. McDOWELL, SPECIAL JUDGE




For the Appellant:
Valerie T. Corder
212 Adams Avenue
Memphis, TN 38103

For the Appellee:
David E. Caywood
Stacy A. Ingle
100 North Main, #2400
Memphis, TN 38103




AFFIRMED

                            WILLIAM H. INMAN, Senior Judge

CONCUR:

W. FRANK CRAWFORD, JUDGE

DAVID R. FARMER, JUDGE
      The appellee sought a reduction in his child support obligation in accordance

with the mandates of the Guidelines.

      A modest reduction was granted.

      This appeal resulted. Mother claims the trial Court heard no evidence, and

would not allow her to testify or to offer proof.

      The Father says, not so. His financial records were tendered to the Court

without objection, and at no time did the appellant request to testify or offer proof.

      There is no verbatim transcript. The Statement of the Evidence presented

by the appellant was not approved by the Court, but is nonetheless included in the

record on appeal.

      The Statement of the Evidence presented by the appellee was approved by

the Court.

      In support of her insistence that she was repelled and disdained by the trial

Court, the appellant refers to her unapproved, really disapproved, Statement of the

Evidence, to which the appellee takes understandable umbrage. We are content to

hold that the unapproved Statement of Evidence should not have been included in

the record. See Rule 24, T.R.A.P. Consequently, we will not further notice it.

      Our de novo review is made a little difficult because the appellant refers us

to a Statement of the Evidence we cannot consider. The appellee refers us to an

approved Statement of the Evidence, which recites that “no witnesses took the

stand”; that, without objection, Mr. Graflund’s 1997 income and projected income

for 1998 were documented and considered by the court; that the amount of Mr.

Graflund’s monthly gross income was not disputed, which was $3,021.11, and that

the child support was set at $581.00, plus the Clerk’s fee, and this includes $91.00

for an upward deviation occasioned by Mr. Graflund’s refusal to visit his child.




                                          2
      There is no evidence that the appellant was not allowed to testify or to offer

proof. Conversely, the undisputed evidence is that the Court considered the

documented income of the appellee for 1997 and projected for 1998 and fixed his

obligation in accord with the Guidelines, having found that a significant variance,

i.e., at least 15% existed. See, Tenn. Comp., R. & Regs., Ch. 1240-2-04-.02(3).

We need not belabor the point. The appellant did not object to the procedures

employed and made no effort to present evidence. The judgment is therefore

affirmed at the costs of the appellant.



                                          _______________________________
                                          William H. Inman, Senior Judge



CONCUR:



_______________________________
W. Frank Crawford, Judge



_______________________________
David R. Farmer, Judge




                                           3